               Case 20-12456-JTD        Doc 1160-1     Filed 02/24/21    Page 1 of 5




                                              Exhibit 8

                     Designation and Allocation of Assets and Related Obligations
                      among the Reorganized Debtors and RT Lodge Company




DOCS_LA:335402.2 76136/002
                                       Case 20-12456-JTD   Doc 1160-1   Filed 02/24/21   Page 2 of 5
                                                     Ruby Tuesday –
                                                     Asset Allocation
  Pre-Reorg Structure                                                       Post-Reorg Structure

                                                    [new TCW equity]                                      [new GS equity]
    [existing equity]

                                                   [RT Asset Company                                   RTI Holding Company, LLC
RTI Holding Company, LLC
                                                      Holdings LLC]

   Ruby Tuesday, Inc.                                                                                    Ruby Tuesday, Inc.
                                                [RT Asset Company, Inc.]

  [Existing subsidiaries]                         [Existing subsidiaries]                               [RT Lodge and related
                                                                                                               assets]

     •   Goldman Sachs Specialty Lending Group, L.P. (“GS”) will convert a portion of its outstanding prepetition
         secured debt into new equity in RTI Holding Company, LLC and its subsidiary Ruby Tuesday, Inc. RTI
         Holding Company, LLC and Ruby Tuesday, Inc. are defined as “RT Lodge Company” in the Plan.
     •   The Lodge and certain related assets (collectively, the “RT Lodge”) will remain at these entities.
     •   TCW will convert a portion of its outstanding debt into the equity of a newly formed holding company
         for the reorganized debtors, other than RTI Holding Company, LLC and Ruby Tuesday, Inc.
     •   All assets other than the RT Lodge will be transferred to RT Asset Company, LLC, at the direction of TCW
         and GS.
              Case 20-12456-JTD       Doc 1160-1   Filed 02/24/21   Page 3 of 5



                                         Appendix A


                                       Notice Addresses

Transferors:

      RTI Holding Company, LLC
      1406 Wilkinson Pike
      Maryville, TN 37803
      Attention: Gary Doyle, General Manager
      Email: gdoyle@rtlodge.com

      Ruby Tuesday, Inc.
      1406 Wilkinson Pike
      Maryville, TN 37803
      Attention: Gary Doyle, General Manager
      gdoyle@rtlodge.com

      in each case, with a copy to:

      Cleary Gottlieb Steen & Hamilton LLP
      One Liberty Plaza
      New York, NY 10006
      Attention: Sean O’Neal and Jane VanLare
      Email: soneal@cgsh.com, jvanlare@cgsh.com

Transferee:

      Ruby Tuesday Operations LLC
      216 East Church Avenue
      Maryville, TN 37804
      Email: slederman@rubytuesday.com

      in each case, with a copy to:

      Paul Hastings LLP
      515 South Flower Street, 25th Floor
      Los Angeles, CA 90071
      Attention: Justin Rawlins
      E-mail: justinrawlins@paulhastings.com
               Case 20-12456-JTD            Doc 1160-1        Filed 02/24/21        Page 4 of 5



                                                  Schedule A


                                      DESCRIPTION OF RT LODGE

       As used in the Plan,1 the “RT Lodge” includes, without limitation, the following assets, wherever
the same may be located:
    (a)   that certain Amended and Restated Lease, having an effective date of February [__], 2021, as
          may be amended, supplemented, or modified from time to time (the “Lease”), between Ruby
          Tuesday, Inc. (“RTI”), as tenant, and Maryville College (the “College”), as landlord for the
          property commonly known as “RT Lodge” located at 1406 Wilkinson Pike, Maryville, TN
          37803 (as more particularly described in the Lease, the “Leased Premises”) and improvements
          located thereon;

    (b)   Executory Contracts and Unexpired Leases (other than the Lease) related to the business and
          operations at or primarily connected with the Leased Premises (the “Business”) to be identified
          by GS prior to the Effective Date, including, without limitation, the Executory Contracts and
          Unexpired Leases described on Exhibit A;

    (c)   the furniture, fixtures and equipment physically located at the Leased Premises;

    (d)   to the extent transferrable, existing permits and licenses to be identified by GS prior to the
          Effective Date, including, without limitation, the existing permits and licenses described on
          Exhibit B, and all historical records related to such permits and licenses;

    (e)   all: (i) food and beverage inventory (beer and alcoholic beverages to be transferred pursuant to
          Tennessee state law through wholesalers after issuance of the beer permit and liquor license); (ii)
          supplies, glassware, plates and similar supplies; and (iii) all other supplies and inventory of all
          kinds, whether used, unused, or held in reserve storage for future use primarily in connection
          with the operation of the Business or the maintenance of the Leased Premises, on hand at the
          Leased Premises on the Effective Date;

    (f)   all accounts receivable to the extent related to the Business on the Effective Date;

    (g)   any and all bookings, contracts or other reservations (including, without limitation, any booking
          for which a written proposal has been made by or on behalf of RTI and accepted by the recipient
          thereof or for which a written proposal has been received and accepted by or on behalf of RTI,
          regardless of whether any deposit or other amount has been received with respect thereto, or not)
          for the future use of guest rooms recreational facilities, banquet facilities or meeting rooms or
          other facilities and services of the Leased Premises with respect to any period from and after the
          Effective Date, together with any rents and/or other considerations related thereto (collectively,
          the “Bookings”);

    (h)   any and all cash or cash equivalent deposits for the Bookings including any such deposits which
          have been irrevocably forfeited by the depositing party as of the Effective Date and with respect
          to which RTI is no longer obligated to provide any goods or services;



1
       Capitalized terms used but not defined herein shall have the meanings set forth in the Debtors’ Second
Amended Chapter 11 Plan (ECF No. 1093).
            Case 20-12456-JTD           Doc 1160-1        Filed 02/24/21         Page 5 of 5



 (i)   any and all estimated issued and outstanding gift cards, certificates, coupons, comp cards,
       promotional allowances, vouchers or other writings that entitle the holder or bearer thereof to a
       credit (whether in a specified dollar amount or for a specified item, e.g., a meal or a room) to be
       applied against the usual charge for goods or services;

 (j)   all rights of RTI in and to the telephone numbers (including facsimile numbers) used by RTI
       solely to operate the Business, if allowed by the telephone company, excluding the telephone
       (and facsimile) numbers associated with Ruby Tuesday;

(k)    all rights of RTI in and to websites (including @RTlodge.com), mobile sites, social media sites
       and designations, or online or mobile platforms of RTI with respect to the Business or Leased
       Premises, excluding any of the same associated with Ruby Tuesday;

 (l)   all rights of RTI in and to any marketing materials, advertising materials, promotional materials
       and any yellow page or similar directory listing used to operate the Business;

(m)    the name “RT Lodge” and a perpetual, royalty free, worldwide, irrevocable license to use the
       name Ruby Tuesday in connection with the Business or Leased Premises;

(n)    any cash actually on-hand in any cash registers located on the Leased Premises on the Effective
       Date;

(o)    any vehicles and trailers owned or leased by RTI or used to operate the Business or maintain the
       Leased Premises, including, without limitation, the vehicles and trailers described on Exhibit C;

(p)    any customer list related to the Business;

(q)    all books and records (including, without limitation, tax records and tax returns) relating to the
       Leased Premises and the Business or otherwise concerning the foregoing assets (including,
       without limitation, all tape disks, electronic files and related items containing any such
       information);

(r)    all goodwill and other general intangibles related to the Business; and

(s)    all other assets primarily used in the Business not described in the foregoing.
